            Case 5:20-cv-00523-G Document 10 Filed 08/27/20 Page 1 of 15




                   IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF OKLAHOMA

BRUCE DAVID SUTTON,

                  Plaintiff,                     Civil Action No. 5:20-cv-00523-G

       v.

EQUIFAX INFORMATION SERVICES
LLC,

                  Defendant.


   EQUIFAX INFORMATION SERVICES LLC’S ANSWER TO PLAINTIFF’S
        COMPLAINT AND AFFIRMATIVE AND OTHER DEFENSES

       Equifax Information Services LLC (“Equifax” or “Defendant”), by and through its

undersigned attorneys, responds to Plaintiff’s Complaint (“Complaint”) as follows:

                               PRELIMINARY STATEMENT

       In answering the Complaint, Equifax states that it is responding to allegations on

behalf of itself only, even where the allegations pertain to alleged conduct by all

Defendants. Equifax denies any and all allegations in the headings and/or unnumbered

paragraphs in the Complaint.

                                        ANSWER

       In response to the specific allegations in the enumerated paragraphs in the

Complaint, Equifax responds as follows:
          Case 5:20-cv-00523-G Document 10 Filed 08/27/20 Page 2 of 15




COMPLAINT ¶1:

       This is an action for damages brought by an individual consumer against

Defendant for violations of the Fair Credit Reporting Act (hereafter the “FCRA”), 15

U.S.C. § 1681 et seq.


ANSWER:

       Equifax admits Plaintiff is an individual consumer that brought an action for

damages for alleged violations of the FCRA but Equifax denies any violations and denies

Plaintiff is entitled to any damages.

                                        PARTIES

COMPLAINT ¶2:

      Plaintiff Bruce David Sutton is an adult individual who resides in the State of
Oklahoma.

ANSWER:

       Equifax admits Plaintiff is an adult individual but otherwise lacks knowledge or

information sufficient to form a belief as to the remaining allegations in Paragraph 2, and

therefore denies same.

COMPLAINT ¶3:

       Defendant Equifax Information Services LLC (hereafter “EQ”) is a business entity

that regularly conducts business in the Western District of Oklahoma, and which has a

principal place of business located at 1500 Peachtree St. NW, Atlanta, GA 30309.




                                             2
          Case 5:20-cv-00523-G Document 10 Filed 08/27/20 Page 3 of 15




ANSWER:

       Equifax denies the allegations in Paragraph 3 except that the business location is

in Atlanta, Georgia.

                              JURISDICTION AND VENUE

COMPLAINT ¶4:

       Jurisdiction of this Court arises under 15 U.S.C. § 1681 p, 28 U.S.C. § 1331, 1337.

ANSWER:

       Equifax admits the Court has federal question jurisdiction of this matter under 15

U.S.C. § 1681p and denies the remaining allegations.

COMPLAINT ¶5:

       Venue lies properly in this district pursuant to 28 U.S.C. § 1391(b).

ANSWER:

       Equifax denies the allegation in Paragraph 5.

COMPLAINT ¶6:

                               FACTUAL ALLEGATIONS

       Defendant has been reporting derogatory and inaccurate statements and

information relating to Plaintiff and Plaintiffs credit history to third parties (hereafter the

“inaccurate information”) from at least December 2019 through the present.


ANSWER:

       Equifax denies the allegation in Paragraph 6.




                                               3
          Case 5:20-cv-00523-G Document 10 Filed 08/27/20 Page 4 of 15




COMPLAINT ¶7:

       The inaccurate information includes, but is not limited to, a collection account

with FCS, and personal identifying information.


ANSWER:

       Equifax denies the allegations in Paragraph 7.

COMPLAINT ¶8:

       The FCS collection account arose out of transactions which were primarily for

personal, family or household purposes (hereafter the “debt”).


ANSWER:

       Equifax lacks knowledge or information sufficient to form a belief as to the

allegations in Paragraph 8, and therefore denies same.

COMPLAINT ¶9:

       At all times pertinent hereto, Plaintiff was not responsible for the debt.

ANSWER:

       Equifax lacks knowledge or information sufficient to form a belief as to the

allegations in Paragraph 9, and therefore denies same.

COMPLAINT ¶10:

       The inaccurate information negatively reflects upon Plaintiff, Plaintiff’s credit

repayment history, Plaintiff’s financial responsibility as a debtor and Plaintiff’s credit

worthiness. The inaccurate information consists of accounts and/or tradelines that do not

belong to the Plaintiff. Due to Defendant’s faulty procedures, Defendant mixed the credit



                                              4
         Case 5:20-cv-00523-G Document 10 Filed 08/27/20 Page 5 of 15




file of Plaintiff and that of another consumer with respect to the inaccurate information

and other personal identifying information.


ANSWER:

       Equifax denies the allegations in Paragraph 10.

COMPLAINT ¶11:

       Defendant has been reporting the inaccurate information through the issuance of

false and inaccurate credit information and consumer credit reports that it has

disseminated to various persons and credit grantors, both known and unknown.


ANSWER:

       Equifax denies the allegations in Paragraph 11.

COMPLAINT ¶12:

       Plaintiff has disputed the inaccurate information with Defendant by both oral and

written communications to its representatives and by following EQ’s established

procedures for disputing consumer credit information.


ANSWER:

       Equifax lacks knowledge or information sufficient to form a belief as to the

allegations in Paragraph 12, and therefore denies same.

COMPLAINT ¶13:

       Plaintiff has disputed the inaccurate information with EQ from December 2019

through the present.




                                              5
          Case 5:20-cv-00523-G Document 10 Filed 08/27/20 Page 6 of 15




ANSWER:

       Equifax lacks knowledge or information sufficient to form a belief as to the

allegations in Paragraph 13, and therefore denies same.

COMPLAINT ¶14:

       Notwithstanding Plaintiffs efforts, EQ has sent Plaintiff correspondence indicating

its intent to continue publishing the inaccurate information and EQ continues to publish

and disseminate such inaccurate information to other third parties, persons, entities and

credit grantors. EQ has repeatedly published and disseminated consumer reports to such

third parties from at least December 2019 through the present.


ANSWER:

       Equifax lacks knowledge or information sufficient to form a belief as to the

allegations in Paragraph 14, and therefore denies same.

COMPLAINT ¶15:

       Despite Plaintiffs efforts, EQ has never: (1) contacted Plaintiff to follow up on,

verify and/or elicit more specific information about Plaintiffs disputes; (2) contacted any

third parties that would have relevant information concerning Plaintiffs disputes; (3)

forwarded any relevant information concerning Plaintiffs disputes to the entities

originally furnishing the inaccurate information; (4) requested or obtained any credit

applications, or other relevant documents from the entities furnishing the inaccurate

information; and (5) performed any handwriting analysis.




                                             6
          Case 5:20-cv-00523-G Document 10 Filed 08/27/20 Page 7 of 15




ANSWER:

       Equifax lacks knowledge or information sufficient to form a belief as to the

allegations in Paragraph 15, and therefore denies same.

COMPLAINT ¶16:

       Despite Plaintiffs exhaustive efforts to date, Defendant has nonetheless

deliberately, willfully, intentionally, recklessly and negligently repeatedly failed to

perform reasonable reinvestigations of the above disputes as required by the FCRA, has

failed to remove the inaccurate information, has failed to report on the results of its

reinvestigations to all credit reporting agencies, has failed to note the disputed status of

the inaccurate information and has continued to report he derogatory inaccurate

information about the Plaintiff.


ANSWER:

       Equifax denies the allegations in Paragraph 16.

COMPLAINT ¶17:

       Plaintiff has applied for and has been denied various loans and extensions of

consumer credit on many different occasions, and Plaintiff has been informed that the

basis for these denials was the inaccurate information that appears on Plaintiffs credit

reports and that the inaccurate information was a substantial factor for those denials.


ANSWER:

       Equifax lacks knowledge or information sufficient to form a belief as to the

allegations in Paragraph 17, and therefore denies same.



                                              7
            Case 5:20-cv-00523-G Document 10 Filed 08/27/20 Page 8 of 15




COMPLAINT ¶18:

       Plaintiff’s credit report and file have been obtained from Defendant and have been

reviewed by prospective and existing credit grantors and extenders of credit, and the

inaccurate information has been a substantial factor in precluding Plaintiff from receiving

credit offers and opportunities, known and unknown. Plaintiff’s credit reports have been

obtained from Defendant by such third parties from at least December 2019 through the

present.


ANSWER:

       Equifax lacks knowledge or information sufficient to form a belief as to the

allegations in Paragraph 18, and therefore denies same.

COMPLAINT ¶19:

       As of result of Defendant’s conduct, Plaintiff has suffered actual damages in the

form of lost credit opportunities, harm to credit reputation and credit score, and emotional

distress.


ANSWER:

       Equifax denies the allegations in Paragraph 19.

COMPLAINT ¶20:

       Defendant knew of and should have known that its actions violated the FCRA.

Additionally, Defendant could have taken the steps necessary to bring its agents’ actions

within compliance of the statutes but neglected to do so and failed to adequately review

those actions to ensure compliance with said laws.



                                             8
          Case 5:20-cv-00523-G Document 10 Filed 08/27/20 Page 9 of 15




ANSWER:

       Equifax denies the allegations in Paragraph 20.

COMPLAINT ¶21:

       At all times pertinent hereto, Defendant was acting by and through its agents,

servants and/or employees who were acting within the course and scope of their agency

or employment, and under the direct supervision and control of the Defendant herein.


ANSWER:

       Equifax denies the allegations in Paragraph 21.

COMPLAINT ¶22:

       At all times pertinent hereto, the conduct of the Defendant, as well as that of its

agents, servants and/or employees, was intentional, willful, reckless, and in grossly

negligent disregard for federal and state laws and the rights of the Plaintiff herein.


ANSWER:

       Equifax denies the allegations in Paragraph 22.

                                 COUNT I — EQUIFAX

                             VIOLATIONS OF THE FCRA

COMPLAINT ¶23:

       Plaintiff incorporates the foregoing paragraphs as though the same were set forth

at length herein.




                                              9
         Case 5:20-cv-00523-G Document 10 Filed 08/27/20 Page 10 of 15




ANSWER:

       Equifax restates the answers to the foregoing paragraphs in response to Paragraph

23.

COMPLAINT ¶24:

       At all times pertinent hereto, EQ was a “person” and a “consumer reporting

agency” as those terms are defined by 15 U.S.C. § 1681a(b) and (f).


ANSWER:

       Equifax admits is acted as a “consumer reporting agency” as defined by the FCRA

in regards to Plaintiff’s claim.

COMPLAINT ¶25:

       At all times pertinent hereto, the Plaintiff was a “consumer” as that term is defined

by 15 U.S.C. § 1681a(c).


ANSWER:

       Equifax admits the allegations in Paragraph 25.

COMPLAINT ¶26:

       At all times pertinent hereto, the above-mentioned credit reports were “consumer

reports” as that term is defined by 15 U.S.C. § 1681a(d).


ANSWER:

       Equifax lacks knowledge or information sufficient to form a belief as to the

allegations in Paragraph 26, and therefore denies same.




                                            10
         Case 5:20-cv-00523-G Document 10 Filed 08/27/20 Page 11 of 15




COMPLAINT ¶27:

       Pursuant to 15 U.S.C. §1681n and 15 U.S.C. §1681o, EQ is liable to the Plaintiff

for willfully and negligently failing to comply with the requirements imposed on a

consumer reporting agency of information pursuant to 15 U.S.C. §§ 1681e and 1681i.


ANSWER:

       Equifax denies the allegations in Paragraph 27.

COMPLAINT ¶28:

       The conduct of EQ was a direct and proximate cause, as well as a substantial

factor, in bringing about the serious injuries, actual damages and harm to the Plaintiff that

are outlined more fully above and, as a result, Defendant is liable to the Plaintiff for the

full amount of statutory, actual and punitive ‘damages, along with the attorneys’ fees and

the costs of litigation, as well as such further relief, .as may be permitted by law.


ANSWER:

       Equifax denies the allegations in Paragraph 28 and denies Plaintiff is entitled to

any damages.

                                 JURY TRIAL DEMAND

COMPLAINT ¶29:

       Plaintiff demands trial by jury on all issues so triable.

ANSWER:

       Equifax admits Plaintiff requests a jury trial. Equifax denies that Plaintiff is

entitled to a trial by jury as to any equitable claims or claims for equitable relief.



                                              11
         Case 5:20-cv-00523-G Document 10 Filed 08/27/20 Page 12 of 15




                                PRAYER FOR RELIEF

      WHEREFORE, Plaintiff seeks judgment in Plaintiffs favor and damages against

Defendant, based on the following requested relief:

      (a)    Actual damages;

      (b)    Statutory damages;

      (c)    Punitive damages;

      (d)    Costs and reasonable attorney’s fees; and

      (e)    Such other and further relief as may be necessary, just and proper.

ANSWER:

      Equifax denies Plaintiff is entitled to any damages, attorney’s fees, costs or any

relief whatsoever.



                     AFFIRMATIVE AND OTHER DEFENSES

      Without assuming the burden of proof where it otherwise rests with Plaintiff,

Equifax asserts the following affirmative and other defenses to the Complaint:

                                    FIRST DEFENSE

      Equifax is not subject to general or specific jurisdiction in this Court as to the

claims brought by Plaintiff against it. Equifax is neither incorporated nor headquartered

in Oklahoma, and the conduct giving rise to Plaintiff’s claim occurred outside of

Oklahoma and was not targeted at Oklahoma.

                                   SECOND DEFENSE

      This Court lacks personal jurisdiction over Equifax.



                                             12
         Case 5:20-cv-00523-G Document 10 Filed 08/27/20 Page 13 of 15




                                     THIRD DEFENSE

       This Court is not the proper venue as to the claims Plaintiff brings against Equifax

because the Court lacks personal jurisdiction over Equifax and because Plaintiff’s service

of process was insufficient.

                                    FOURTH DEFENSE

       Facially and as applied, the FCRA violates the First Amendment to the U.S.

Constitution by imposing unconstitutional content-, viewpoint-, and speaker-based

restrictions on speech. The FCRA is also unconstitutionally vague and overbroad

because it fails to define “consumer report” and other key terms sufficiently to allow

persons to understand what speech the law prohibits, and the law prohibits much speech

that the First Amendment to the U.S. Constitution protects. In addition, Equifax’s

accurate reporting of information is protected by the First Amendment to the U.S.

Constitution, which prohibits content-, viewpoint-, and speaker-based regulations of

speech except in narrowly tailored circumstances not present in this action.

              THEREFORE, having fully answered or otherwise responded to the

allegations in Plaintiff’s Complaint, Equifax prays that:

              (1)     Plaintiff’s Complaint be dismissed in its entirety and with prejudice

as to Equifax, with all costs taxed against Plaintiff;

              (2)     it be dismissed as a party to this action; and

              (3)     it recover such other and additional relief as the Court deems just

and appropriate.




                                              13
       Case 5:20-cv-00523-G Document 10 Filed 08/27/20 Page 14 of 15




DATED: August 27, 2020                Respectfully submitted,

                                      EQUIFAX INFORMATION SERVICES
                                      LLC


                                      By:/s/ Maris Skinner
                                          Maris Skinner, OBA #31709
                                          mskinner@meehoge.com
                                          Mee Hoge PLLP
                                          50 Penn Place, Suite 1400
                                          1900 NW Expressway
                                          Oklahoma City, OK 73118
                                          Phone: 405-848-9100
                                          Fax: 405-848-9101

                                          Counsel for Defendant
                                          Equifax Information Services LLC




                                    14
         Case 5:20-cv-00523-G Document 10 Filed 08/27/20 Page 15 of 15




                             CERTIFICATE OF SERVICE

       This is to certify that a true and correct copy of the above and foregoing was

electronically filed with the Clerk of Court using the CM/ECF system, which will send

notification of such filing to the following counsel of record:

Victor R. Wandres, Esq.
PARAMOUNT LAW
4835 South Peoria Avenue, Suite 1
Tulsa, OK 74105
victor@paramount-law.net

Counsel for Plaintiff

Geoffrey H Baskerville
Francis Mailman Soumilas PC
1600 Market St
Suite 2510
Philadelphia, PA 19103
215-735-5600
Fax: 215-940-8000
Email: gbaskerville@consumerlawfirm.com

Counsel for Plaintiff


       This 27th day of August, 2020.

                                           /s/ Maris Skinner
                                           Maris Skinner
